Hemphill, Ch. J.
In Clay v. Clay, 13 Tex. R. 195, this Court decided that a judgment of a Court of Record of another State of the United States, was barable only by the space of time which would cut off a suit on a domestic judgment of a Court of Record, viz: ten years. The charge to the jury in this case, that the limitation of four years would apply to such judgment, was erroneous • and it' is therefore ordered that the judgment be reversed and the cause remanded for a new trial.
Reversed and remanded.